Order entered July 16, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-00105-CV

                              BYRON MACK, ET AL, Appellant

                                                V.

                         TUESDAY REAL ESTATE, LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-05074-B

                                             ORDER
       Before the Court is appellee’s July 12, 2018 motion to direct the trial court clerk to send

plaintiff’s exhibit 1 for inspection pursuant to appellate rule 34.6(g)(2). Appellee explains

appellant has raised an issue in his brief concerning the exhibit. Quoting the pertinent portion of

the reporter’s record, appellee notes the exhibit, as offered and admitted at trial, was a certified

copy of the substitute trustee’s deed. Appellee explains, however, that the copy included in the

reporter’s record is of the front side only and does not include the certification by the Dallas

County Clerk that is on the back side.

       We GRANT the motion to the extent we ORDER Robin Washington, Official Court

Reporter of County Court at Law No. 2, to file a corrected reporter’s record that contains a copy
of both the front and back side of plaintiff’s exhibit 1. The corrected record shall be filed no

later than July 27, 2018.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms. Washington and

the parties.


                                                   /s/     DAVID EVANS
                                                           JUSTICE